QUINN, Justice,
dissenting in part.
I respectfully dissent from part IIB of the majority opinion, which holds that the defendant has no standing to challenge the seizure of the revolver from the automobile in which he was riding as a passenger.
I view the evidence in this case as demonstrating a sufficient possessory interest by the defendant in the revolver as to establish a legitimate expectation of privacy in that object. Before a defendant may challenge the constitutional legitimacy of a governmental search or seizure, “he must first establish that the challenged search violated a privacy interest which the Fourth Amendment is designed to protect.” People v. Henry, 631 P.2d 1122, 1129 (Colo.1981). Fourth Amendment rights are infringed when governmental conduct violates the defendant's own legitimate expectation of privacy, rather than the privacy interests of third parties. E.g., United States v. Payner, 447 U.S. 727, 731, 100 S.Ct. 2439, 2443, 65 L.Ed.2d 468 (1980). Among the factors to be considered in this determination is the existence of a property or possessory interest in the seized article. E.g., Rawlings v. Kentucky, 448 U.S. 98, 100 S.Ct. 2556, 65 L.Ed.2d 633 (1980); United States v. Salvucci, 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619 (1980); Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978).
In contrast to both Rakas, 439 U.S. 128, 99 S.Ct. 421, and Henry, 631 P.2d 1122, in which neither defendant asserted or established a property or possessory interest in articles seized from automobiles, the record here demonstrates that the defendant had a sufficient possessory interest in the revolver. Detective Ortiz, who was called as a defense witness, testified without objection to a custodial statement made to him by the defendant. The detective’s testimony was as follows:
“He made a statement with regard to a chrome gun that was found in the rear seat, by where he was seated. He told me that he found the gun over by the K.C. Lounge, inside a jacket, and that he had taken the jacket and gun and placed them in his car. And later on, when he was picked up by the other two parties, they had taken the same jacket that had the gun in it and had placed it into this vehicle that they were stopped in by Officers Schwab and Castellano.”
The content of the defendant’s statement to Detective Ortiz was corroborated by Detective Erickson, who was also called as a defense witness and similarly testified without objection from the prosecution. Although the testimony was hearsay, there is nothing in the record indicating that the testimony was received for any purpose other than to establish the truth of the matters asserted in the defendant’s statement.
Because the record demonstrates a sufficient possessory interest on the part of the defendant in the revolver, he has established a legitimate expectation of privacy in that object. I would therefore affirm that part of the trial court's ruling which suppressed the seizure of the revolver as the fruit of the unconstitutional arrest of the defendant.
I am authorized to say that JUSTICE DUBOFSKY and JUSTICE NEIGHBORS join me in this dissent.